Attorney’s Docket Number: SAM-56127A
Filing Date: 09/18/2020
Continuity Data: RCE filed on 08/26/2022
Claimed Priority Date: 05/29/2018 (CON of 15/990,983 now PAT 10,811,505)
    11/29/2017 (KR 10-2017-0161937)
Applicants: Lee at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 08/26/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 08/26/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 48. Accordingly, pending in this application are claims 27, 29-31, 33-36, 39-40, 42-47, and 49-51.

Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 103, as previously formulated in the Final Office action mailed on 07/01/2022. Accordingly, all previous rejections are withdrawn and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
4.	This application is in condition for allowance except for formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows:
6.	In the Title:






Replace the Title with --Semiconductor Device having a Capping Pattern on a Gate Electrode--.

Allowable Subject Matter
Claims 27, 29-31, 33-36, 39-40, 42-47, and 49-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the prior art of record fails to disclose or suggest a semiconductor device wherein a width of the lower capping pattern increases as a distance from an upper surface of the gate electrode increases, wherein a side surface of each of the plurality of second portions is inclined with respect to an upper surface of the substrate, and wherein each of the gate spacers extends onto the inclined side surface of a corresponding one of the plurality of second portions and is in contact with the inclined side surface of the corresponding one of the plurality of second portions, and an upper end of each of the gate spacers has a tapered shape.
Regarding claim 39, the prior art of record fails to disclose or suggest a semiconductor device wherein a width of the lower capping pattern increases as a distance from an upper surface of the gate electrode increases, wherein a side surface of each of the plurality of second portions is inclined with respect to an upper surface of the substrate, and wherein each of the gate spacers extends onto the inclined side surface of a corresponding one of the plurality of second portions of the lower capping pattern.
Regarding claim 47, the prior art of record fails to disclose or suggest a semiconductor device wherein a width of the lower capping pattern increases as a distance from the upper surface of the gate electrode increases the substrate and in contact with a side surface of a corresponding one of the plurality of second portions.




Therefore, the above limitations in the entirety of the claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/
Primary Examiner, Art Unit 2814